Citation Nr: 1133820	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 27, 1977 to August 26, 1977, and from July 1978 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.  A notice of disagreement was filed in November 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  The Veteran testified at a Board hearing in June 2010; the transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the diagnoses of depression, anxiety, and bipolar disorder reflected in the treatment records, the Board will take jurisdiction of entitlement to service connection for an acquired psychiatric disorder.  

The issues of entitlement to service connection for PTSD and acquired psychiatric disability, on the merits, are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In an October 2007 decision, the Board denied entitlement to service connection for PTSD.

2.  Additional evidence received since the Board's October 2007 decision which denied entitlement to service connection for PTSD is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2007 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the Board's October 2007 decision which denied entitlement to service connection for PTSD, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for PTSD, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).


The Veteran's request to reopen his claim was received in June 2009, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In a September 2003 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran filed a timely appeal.  In an October 2007 decision, the Board denied entitlement to service connection for PTSD.  The Board acknowledged and discussed a PTSD diagnosis reflected in VA outpatient treatment records based on the Veteran's claimed stressor of being wrongfully arrested and incarcerated during service.  The Board, however, found a February 2004 VA treatment report and April 2007 VA examination report more probative and concluded that the Veteran did not have PTSD due to his claimed stressor.  The Board's October 2007 decision is final.  38 U.S.C.A. § 7104.

In June 2009, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  In support of his claim, VA outpatient treatment records were associated with the claims folder.  Treatment records dated in June and November 2007 reflect a diagnosis of PTSD based on the claimed stressor of being wrongfully arrested and incarcerated during service, and his symptomatology.  Correspondence dated in March 2009 from Ramzi Nassar, M.D., reflects that the Veteran began treatment in January 2009 and based on the history provided he meets the criteria for PTSD.  In light of the diagnosis of PTSD related to his claimed in-service stressor, the Board finds that this evidence relates to unestablished facts necessary to substantiate the merits of the claim, specifically the presence of a disability and supporting evidence in support of etiology.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

Correspondence dated in March 2009 from Ramzi Nassar, M.D., states that the Veteran began treatment on January 20, 2009, and a diagnosis of PTSD had been rendered.  At the June 2010 Board hearing, the Veteran stated that he would submit his treatment records from Dr. Nassar; however, to date such records have not been received.  Thus, a remand is necessary to request the Veteran's treatment records from Dr. Nassar.

Updated VA outpatient treatment records from the Anchorage VA Medical Center (VAMC) for the period July 23, 2009, to the present should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release from the Veteran, request the entirety of his treatment records from Ramzi Nassar, M.D.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Obtain updated treatment records from the Anchorage VAMC for the period July 23, 2009.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  After completion of the above, the RO should readjudicate the Veteran's claim of service connection for PTSD and adjudicate the claim of service connection for acquired psychiatric disability.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


